Citation Nr: 0307796	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  00-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals, 
postoperative meniscectomy, left knee, with degenerative 
changes, currently rated as 30 percent disabling.

(The issues of entitlement to service connection for a 
cervical spine disorder on a secondary basis and entitlement 
to initial increased ratings in excess of 10 percent for 
degenerative arthritis of the lumbar spine and degenerative 
arthritis of the right knee will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A.	Hinton, Counsel 



INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).   Received in May 2002 was the veteran's 
Application For Increased Compensation Based on 
Unemployability.  This claim has not been addressed by the RO 
and is referred back to the RO for appropriate action.

Further development will be conducted on the issues of 
entitlement to service connection for a cervical spine 
disorder on a secondary basis and entitlement to initial 
increased ratings in excess of 10 percent for degenerative 
arthritis of the lumbar spine and degenerative arthritis of 
the right knee, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

In November 2002 the veteran underwent a total left knee 
arthroplasty.


CONCLUSION OF LAW

The criteria for a 100 percent for rating for a total left 
knee arthroplasty have been met.  38 U.S.C.A. §§ 1155; 38 
C.F.R. § Part 4, Diagnostic Code 5055 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this regard the veteran was notified of the requirements 
necessary to establish his claims in the statement of the 
case and supplemental statements of the case.  In an August 
2001 letter to the veteran he was notified of VCAA, and of 
VA's duty to assist the veteran by obtaining evidence from 
various sources and to obtain a medical opinion if an 
examination or opinion is necessary.  In that letter he was 
also notified of his responsibility to help obtain all 
evidence necessary to support the claim by informing VA of 
relevant medical records not already obtained.  The record 
shows that all pertinent evidence has been obtained and a VA 
examination has been conducted.  The Board finds that the VA 
has satisfied provisions of the VCAA.  Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002).

Factual Background

The service medical records show that the veteran received 
treatment for his left knee disorder.  In March 1966 the RO 
granted service connection for instability of the left knee.  
A 30 percent rating has been assigned for the left knee 
disorder effective from September 1970.  

Videoconference hearings were held before members of the 
Board in September 2000 and December 2002.

On November 19, 2002 the veteran was hospitalized at a VA 
medical facility for his left knee disorder.  During this 
hospitalization he underwent a total left knee arthroplasty.  
He was discharged from the hospital on November 23, 2002. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  Separate 
diagnostic codes identify the various disabilities. 

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history. See 38 C.F.R. § 4.41 (2002).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has assigned an evaluation of 30 percent for the left 
knee disorder under Diagnostic Code 5257.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation for moderate impairment of the knee 
and a 30 percent rating if it is severe. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The 30 percent rating is the maximum 
rating warranted under this diagnostic code.

Knee replacement (prosthesis), prosthetic replacement of knee 
joint shall be assigned a 100 percent rating for 1 year 
following implantation of prosthesis.  A 60 percent rating is 
provided with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity. With 
intermediate degrees of residual weakness, pain or limitation 
of motion rate by analogy to diagnostic codes 5256, 5261, or 
5262 with the minimum rating 30 percent. Diagnostic Code 
5055.  Note (1): The 100 pct rating for 1 year following 
implantation of prosthesis will commence after initial grant 
of the 1-month total rating assigned under Sec. 4.30 
following hospital discharge.  Note (2): Special monthly 
compensation is assignable during the 100 pct rating period 
the earliest date permanent use of crutches is established.

The evidence shows that the veteran underwent a total left 
knee replacement while hospitalized from November 19 to 
November 23, 2002.  Thus, a 100 percent rating is warranted.  
The 100 percent rating is assigned pursuant to the rating 
parameters set forth under Diagnostic Code 5055.


ORDER

Entitlement to a 100 percent rating for a total left knee 
replacement is granted subject to the law and regulation 
governing the payment of monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

